Case 13-44446        Doc 77     Filed 01/07/19     Entered 01/07/19 16:27:48          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 44446
         Jermaine A Patterson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/15/2013.

         2) The plan was confirmed on 05/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/17/2017, 10/19/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/14/2017, 12/29/2017.

         5) The case was Dismissed on 09/20/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44446             Doc 77           Filed 01/07/19    Entered 01/07/19 16:27:48                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $14,632.76
           Less amount refunded to debtor                                  $415.11

 NET RECEIPTS:                                                                                            $14,217.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $576.07
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,576.07

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Auto Barn                                 Unsecured         450.00           NA              NA            0.00       0.00
 Bally Total Fitness                       Unsecured      1,192.00            NA              NA            0.00       0.00
 Bally Total Fitness                       Unsecured      1,544.00            NA              NA            0.00       0.00
 Cavalry Portfolio Services LLC            Unsecured           0.00        473.13          473.13           0.00       0.00
 Cerastes LLC                              Unsecured           0.00        600.00          600.00           0.00       0.00
 City of Blue Island, Illinois             Unsecured      2,250.00            NA              NA            0.00       0.00
 City of Harvey                            Unsecured         450.00           NA              NA            0.00       0.00
 Comcast                                   Unsecured         466.00           NA              NA            0.00       0.00
 EQUABLE                                   Unsecured         407.00           NA              NA            0.00       0.00
 IL Dept Of Healthcare & Family Services   Priority       1,300.00       3,096.08        3,096.08      2,965.06        0.00
 Internal Revenue Service                  Priority            0.00      2,947.17        2,947.17      2,822.45        0.00
 Internal Revenue Service                  Unsecured           0.00      3,384.07        3,384.07           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      2,700.00       2,700.51        2,700.51           0.00       0.00
 Jefferson Capital Systems LLC             Secured        3,572.12       3,572.12        3,572.12      3,572.12     281.95
 Jefferson Capital Systems LLC             Unsecured           0.00        420.00          420.00           0.00       0.00
 Keynote Consulting                        Unsecured      1,977.00            NA              NA            0.00       0.00
 Midland Credit Management Inc             Unsecured         736.00           NA              NA            0.00       0.00
 Municipal Collections Of America          Unsecured         450.00        450.00          450.00           0.00       0.00
 Nicor Gas                                 Unsecured         936.00           NA              NA            0.00       0.00
 personal loans                            Unsecured         400.00           NA              NA            0.00       0.00
 Receivables Management Inc                Unsecured      4,400.00            NA              NA            0.00       0.00
 Region Recov                              Unsecured         350.00           NA              NA            0.00       0.00
 Sprint Corp                               Unsecured         473.00        482.19          482.19           0.00       0.00
 United States Dept Of Education           Unsecured      6,925.00       8,932.15        8,932.15           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-44446        Doc 77      Filed 01/07/19     Entered 01/07/19 16:27:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,572.12          $3,572.12           $281.95
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,572.12          $3,572.12           $281.95

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $3,096.08          $2,965.06              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,947.17          $2,822.45              $0.00
 TOTAL PRIORITY:                                          $6,043.25          $5,787.51              $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,442.05               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,576.07
         Disbursements to Creditors                             $9,641.58

 TOTAL DISBURSEMENTS :                                                                     $14,217.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
